Conley Byrd, Justice, dissenting. I disagree with the majority’s assertion that it takes clear, cogent and convincing evidence to prove a breach of contract of support when that is the consideration for a deed. While it admittedly takes clear, cogent and convincing evidence to refute the recitation of the consideration and to show that the actual consideration was the support of the grantor, Woolf v. Madison, 250 Ark. 114, 464 S.W. 2d 74 (1971), when that burden has been surmounted, the issue of performance or breach should then be considered in the same context of any other contract whether oral or written. Appellee here clearly sustained the burden of showing the true consideration for the deed — both parties acknowledged that support of the grantor was the consideration but differed as to whether appellee had performed her agreement. The rationale for cancellation of a deed for support is set forth in Edwards v. Locke, 134 Ark. 80, 203 S.W. 286 (1918), as follows: “This court is committed to the doctrine, which is supported by the great weight of authority, as announced in 4 R.C.L. p. 509, sec. 22, that: ‘Where a grantor conveys land, and the consideration is an agreement by the grantee to support, maintain, and care for the grantor during the remainder of her or his natural life, and the grantee neglects or refuses to comply with the contract, that the grantor may, in equity, have a decree rescinding the contract and setting aside the deed and reinvesting the grantor with the title to the real estate.’ Salyers v. Smith, 67 Ark. 526-531; Priest v. Murphy, 103 Ark. 464; Whittaker v. Trammell, 86 Ark. 25. The rationale of the doctrine is that an intentional failure upon the part of the grantee to perform the contract to support, where that is the consideration for a deed, raises the presumption of such fraudulent intention from the inception of the contract and, therefore, vitiates the deed based upon such consideration. Such contracts are in a class peculiar to themselves, and where the grantee intentionally fails to perform the contract, the remedy by cancellation, as for fraud, may be resorted to regardless of any remedy that the grantor may have had also at law.” In so holding, this Court there took the view that only a preponderance of the evidence was necessary to show a breach and that a formal tender of the restoration of benefits received was not applicable to support cases. For the reasons stated, I respectfully dissent.